Atkinson, Justice.
Under tbe facts of tbis case, tbe court went to tbe extreme of liberality in the allowance to tbe movant of ample time in the preparation of his motion for a new trial, and for service of the same. Slight diligence upon his part would have so perfected the motion as that it could have been legally determined upon its merits. Upon the date upon which it was assigned for a hearing, under the order granted in term, the rule nisi had not been served, and no legal or sufficient reason was assigned for the failure to serve it. The trial judge, under these circumstances, was authorized to refuse to entertain it. Having exercised, as we think, a wise dis*443cretion in regard to it, Ms judgment will not be disturbed. Leges vigilantibus, non dormientibus, subveniunt.

Judgment affirmed.